This was a prosecution, purporting to be begun by indictment, for the offense of distilling prohibited liquors, or for unlawfully having in possession a still, etc.
The record presents no evidence that the indictment upon which the defendant was tried was regularly and legally returned into court. It is not shown to be a valid indictment, in that it is not shown to have been indorsed "a true bill," nor does it appear to have been signed by the foreman of the grand jury. Code 1923, § 8682; Bilbo v. State, 1 Ala. App. 74,55 So. 927.
We can do nothing but reverse the judgment of conviction.
Reversed and remanded.